For the reasons assigned in the opinion this day handed down in the consolidated cases of Sarah B. Osborne and Thelbert E. Osborne v. Mossler Acceptance Corporation et al., it is ordered that the judgment in favor of the plaintiff is reduced to the sum of $257.50, the said amount to be as an off-set of the judgment in favor of the defendant on the reconventional demand, and as thus amended it is affirmed.
It is further ordered that the judgment in favor of the defendant on the reconventional demand be and the same is hereby affirmed.
It is further ordered that the plaintiff pay the costs of this appeal; all other costs to be paid by the plaintiff and the defendant in equal proportion, or one-half by each.